   USDC IN/ND case 2:17-cv-00119-JEM document 50 filed 06/11/20 page 1 of 5


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA,                    )
          Plaintiff,                         )
     v.                                      )       CAUSE NO.: 2:17-CV-119-JEM
                                             )
2014 Nissan Altima 2.5L VIN                  )
1N4AL3AP9EC195679,                           )
             Defendant,                      )
                                             )
LUIS HECTOR JAQUEZ and ENEDEO                )
RODRIGUEZ, JR.,                              )
          Claimants.                         )

                                   OPINION AND ORDER

       This matter is before the Court on a filing [DE 34] by Enedeo Rodriguez, Jr., pro se, on

February 25, 2020, and a motion to compel discovery [DE 47], filed by Rodriguez on June 1, 2020.

Rodriguez claims that the defendant property in this matter belongs to him, and asks the Court to

order the Government to produce discovery related to his potential claim. On May 27, 2020, the

Government filed a response to Rodriguez’s untimely claim, and on June 4, 2020, Rodriguez filed

a reply. The Government also filed a response to the motion to compel, on June 8, 2020.

       I.      Background

       On November 2, 2016, a 2014 Nissan Altima was seized from Luis Hector Jaquez during an

investigation into drug trafficking activity. On March 17, 2017, the Government filed a Complaint

of Forfeiture in Rem against the car. The Government sent direct notice to two potential claimants,

Jaquez and Heidi Herr, and placed a notice of the action on a government website. On February 22,

2020, the Court entered an agreed judgment between the Government and Jaquez, the lone claimant.
    USDC IN/ND case 2:17-cv-00119-JEM document 50 filed 06/11/20 page 2 of 5


         After the judgment was entered, Rodriguez made the instant filing, stating that Jaquez1 did

not actually own the car but was keeping it at his residence to repair it. Rodriguez states that the car

“had its title work in the glove box addressed to R n R Auto Sales INC.,” and describes himself as

the “owner” of the company. In response, the Government states that Rodriguez’s name did not

come up when it first investigated the car, and there was no ownership paperwork in the glove box.

However, in investigating Rodriguez’s late filing, the United States Attorney’s Office has “since

learned of the existence of a Bill of Sale” collected from Jaquez’s residence. The bill of sale, dated

October 20, 2016, lists “R N R Auto Sales, Inc” as the buyer of the 2014 Nissan Altima.

         II.     Analysis

         Forfeiture actions in rem are governed, in part, by the procedure laid out in Rule G of the

Supplemental Rules of Civil Procedure for Asset Forfeiture Actions. See Fed. R. Civ. P. Supp. R.

G. When giving notice to potential claimants, the government must send “direct notice of the action

to any person who reasonably appears to be a potential claimant on the facts known to the

government before the end of the time for filing a claim.” Fed. R. Civ. P. Supp. R. G(4)(b). In this

case, the Government did not give direct notice of the action to Rodriguez, and Rodriguez argues

he was entitled to direct notice based on the facts available to the Government.

         The Government argues that, because the United States’ Attorney’s Office was not aware

of the bill of sale during the claims period, Rodriguez did not “reasonably appear[] to be a potential

claimant on the facts known to the government,” Fed. R. Civ. P. Supp. R. G(4)(b)(i), and therefore

he was not entitled to direct notice. To the extent the Government argues that “facts known to the



1
 The Court struck Jaquez’s response to Rodriguez’s motion, because it was filed pro se and Jaquez is represented by
counsel. [DE 38] at 2. The Court extended the deadline for Jaquez to respond through counsel, but no further response
was filed.

                                                         2
   USDC IN/ND case 2:17-cv-00119-JEM document 50 filed 06/11/20 page 3 of 5

government” refers only to the lawyers, and not to the agent or agents who recovered the bill of sale,

it provides no legal support for that interpretation. In civil forfeiture cases, knowledge of the

government can often be imputed from the knowledge of the agents investigating the related

criminal case. See, e.g., United States v. Carrell, 252 F.3d 1193, 1205 n.13 (11th Cir. 2001)

(imputing knowledge obtained by government agents to the government itself, to assess the statute

of limitations in a civil forfeiture case); United States v. Premises Known as 318 S. Third St.,

Minneapolis, Minn., Hennepin Cty., 988 F.2d 822, 826 (8th Cir. 1993) (imputing the FBI’s

knowledge to the government).

       More generally, the Government has an obligation to investigate the facts reasonably within

its reach to find potential claimants. “The government is not required to engage in a sprawling,

open-ended investigation . . . . If, however, the government has easy access to a lead that it knows

(or reasonably should know) is potentially fruitful, it has some duty to elicit the available

information and take reasonable action in response to it.” United States v. One Star Class Sloop

Sailboat, 458 F.3d 16, 24 (1st Cir. 2006) (citations omitted).

       The Government describes various steps it took to identify potential claimants, such as

checking CARFAX and searching VIN records. But the Government does not address who

discovered the bill of sale, when or how it was discovered, whether the discovery was reported at

the time, or why the document was overlooked, other than that it was “part of a larger collection of

documents.” The response does not provide enough detail for the Court to make the required “fact-

specific” inquiry as to whether the failure to investigate the bill of sale was reasonable. Sloop

Sailboat, 458 F.3d at 24 (“The extent of the required follow-up will, of course, vary with the nature

of the lead, the costs of pursuing the lead, and the idiosyncrasies of the case.”). Without this

information, the Court cannot determine whether Rodriguez was entitled to direct notice.

                                                  3
    USDC IN/ND case 2:17-cv-00119-JEM document 50 filed 06/11/20 page 4 of 5

          The Government also argues that Rodriguez was not entitled to direct notice because he

already knew that the government had seized his property. “A potential claimant who had actual

notice of a forfeiture action may not oppose or seek relief from forfeiture” because of inadequate

notice. Fed. R. Civ. P. Supp. R. G(4)(b)(v). But that only applies if Rodriguez had actual knowledge

of this action2; knowledge that the government seized his property is not enough. Sloop Sailboat,

458 F.3d at 22 (“[K]nowledge of a seizure, without more, is insufficient to defeat a challenge

premised on an absence of actual notice.”); see also United States v. $41,320 U.S. Currency, 9 F.

Supp. 3d 582, 587 (D. Md. 2014) (holding that the potential claimant’s knowledge that his money

had been seized did not negate the obligation to provide notice of the action); United States v. 2011

Chevrolet Silverado 1500 Crew Cab, No. CV 1:13-137, 2014 WL 12620824, at *1 (S.D. Tex. June

10, 2014) (finding that a notice of forfeiture served before the action was filed did not satisfy Rule

G(4)(b)). The Government does not argue that Rodriguez had knowledge of this forfeiture action.

         Rodriguez asks the Court to order the Government to produce various documents from the

broader criminal investigation, and to subpoena a previous owner of the car, all of which he says will

show that investigators should have known he owned the car. However, only some of those

documents are relevant to this issue. The Government should produce: (1) any investigation reports

or other documents that mention the bill of sale, (2) any documents that describe the items collected

from Jaquez’s residence when the bill of sale was retrieved, and (3) any other documentation

collected from Jaquez’s residence relating to the ownership of the car that is the subject of this




2
 Rodriguez presents evidence that he tried to reclaim the car by filing a motion in his state criminal case. The state court
“decline[d] to accept or approve [the motion] for filing,” because it was not filed by his lawyer. See State of Indiana v.
Enedeo Rodriguez, Jr., Elkhart Circuit Court, Case No. 20C01-1611-F2-000031 (April 4, 2020 Order).

                                                             4
   USDC IN/ND case 2:17-cv-00119-JEM document 50 filed 06/11/20 page 5 of 5

action. To the extent any documents need to be redacted, the Government should include a privilege

log, and the unredacted versions should be provided to the Court for in camera review.

       III.    Conclusion

       For the reasons described above, the Court hereby ORDERS the Government to file, on or

before July 2, 2020, a supplemental response to the filing of Enedeo Rodriguez, Jr., addressing why

the discovery of the bill of sale did not reasonably lead to Rodriguez being identified as a potential

claimant. The Court ORDERS Jaquez to file a response through counsel, indicating his position on

Rodriguez’s filing, by July 2, 2020. The Court GRANTS in part and DENIES in part Rodriguez’s

motion to compel discovery [DE 47], and ORDERS the Government to file the documentation

described in this order by July 2, 2020.

       So ORDERED this 11th day of June, 2020.

                                               s/ John E. Martin
                                               MAGISTRATE JUDGE JOHN E. MARTIN
                                               UNITED STATES DISTRICT COURT

cc: All counsel of record
    Enedeo Rodriguez, Jr., #988510, Indiana State Prison, One Park Row, Michigan City, IN
       46360




                                                  5
